

114 S2558 IS: Spoofing Prevention Act of 2016
U.S. Senate
2016-02-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2558IN THE SENATE OF THE UNITED STATESFebruary 22, 2016Mr. Nelson (for himself and Mrs. Fischer) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo expand the prohibition on misleading or inaccurate caller identification information, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Spoofing Prevention Act of 2016.
 2.DefinitionsIn this Act: (1)CommissionThe term Commission means the Federal Communications Commission.
 (2)Voice serviceThe term voice service means any service that furnishes voice communications to an end user using resources from the North American Numbering Plan or any successor to the North American Numbering Plan adopted by the Commission under section 251(e)(1) of the Communications Act of 1934 (47 U.S.C. 251(e)(1)).
			3.Expanding and clarifying prohibition on misleading or inaccurate caller identification information
 (a)Communications from outside United StatesSection 227(e)(1) of the Communications Act of 1934 (47 U.S.C. 227(e)(1)) is amended by striking in connection with any telecommunications service or IP-enabled voice service and inserting or any person outside the United States if the recipient of the call is within the United States, in connection with any voice service or text messaging service.
 (b)Coverage of text messages and voice servicesSection 227(e)(8) of the Communications Act of 1934 (47 U.S.C. 227(e)(8)) is amended— (1)in subparagraph (A), by striking telecommunications service or IP-enabled voice service and inserting voice service or a text message sent using a text messaging service;
 (2)in the first sentence of subparagraph (B), by striking telecommunications service or IP-enabled voice service and inserting voice service or a text message sent using a text messaging service; and (3)by striking subparagraph (C) and inserting the following:
					
 (C)Text messageThe term text message— (i)means a message consisting of text, images, sounds, or other information that is transmitted from or received by a device that is identified as the transmitting or receiving device by means of a 10-digit telephone number;
 (ii)includes a short message service (commonly referred to as SMS) message, an enhanced message service (commonly referred to as EMS) message, and a multimedia message service (commonly referred to as MMS) message; and (iii)does not include a real-time, 2-way voice or video communication.
 (D)Text messaging serviceThe term text messaging service means a service that permits the transmission or receipt of a text message, including a service provided as part of or in connection with a voice service.
 (E)Voice serviceThe term voice service means any service that furnishes voice communications to an end user using resources from the North American Numbering Plan or any successor to the North American Numbering Plan adopted by the Commission under section 251(e)(1)..
 (c)Technical amendmentSection 227(e) of the Communications Act of 1934 (47 U.S.C. 227(e)) is amended in the heading by inserting misleading or before inaccurate.
			(d)Regulations
 (1)In generalSection 227(e)(3)(A) of the Communications Act of 1934 (47 U.S.C. 227(e)(3)(A)) is amended by striking Not later than 6 months after the date of enactment of the Truth in Caller ID Act of 2009, the Commission and inserting The Commission.
 (2)DeadlineThe Federal Communications Commission shall prescribe regulations to implement the amendments made by this section not later than 18 months after the date of enactment of this Act.
 (e)Effective dateThe amendments made by this section shall take effect on the date that is 6 months after the date on which the Commission prescribes regulations under subsection (d).
			4.Report on existing technological solutions to combat misleading or inaccurate caller identification
			 information
 (a)Publication of reportNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Commission shall publish on the website of the Commission a report that identifies existing technology solutions that a consumer can use to protect the consumer against misleading or inaccurate caller identification information.
 (b)Contents of reportIn preparing the report under subsection (a), the Commission shall— (1)analyze existing technologies that can enable consumers to guard against misleading or inaccurate caller identification information;
 (2)describe how the technologies described in paragraph (1) protect consumers; and (3)detail how voice service subscribers can obtain access to the technologies described in paragraph (1).
				5.GAO report on combating the fraudulent provision of misleading or inaccurate caller identification
			 information
 (a)In generalThe Comptroller General of the United States shall conduct a study of the actions the Commission and the Federal Trade Commission have taken to combat the fraudulent provision of misleading or inaccurate caller identification information, and the additional measures that could be taken to combat such activity.
 (b)Required considerationsIn conducting the study under subsection (a), the Comptroller General shall examine— (1)trends in the types of scams that rely on misleading or inaccurate caller identification information;
 (2)previous and current enforcement actions by the Commission and the Federal Trade Commission to combat the practices prohibited by section 227(e)(1) of the Communications Act of 1934 (47 U.S.C. 227(e)(1));
 (3)current efforts by industry groups and other entities to develop technical standards to deter or prevent the fraudulent provision of misleading or inaccurate caller identification information, and how such standards may help combat the current and future provision of misleading or inaccurate caller identification information; and
 (4)whether there are additional actions the Commission, the Federal Trade Commission, and Congress should take to combat the fraudulent provision of misleading or inaccurate caller identification information.
 (c)ReportNot later than 18 months after the date of enactment of this Act, the Comptroller General shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report on the findings of the study under subsection (a), including any recommendations regarding combating the fraudulent provision of misleading or inaccurate caller identification information.
			6.Rules of construction
 (a)In generalNothing in this Act, or the amendments made by this Act, shall be construed to modify, limit, or otherwise affect any rule or order adopted by the Commission in connection with—
 (1)the Telephone Consumer Protection Act of 1991 (Public Law 102–243; 105 Stat. 2394) or the amendments made by that Act; or
 (2)the CAN–SPAM Act of 2003 (15 U.S.C. 7701 et seq.). (b)AdditionalNothing in this Act, or the amendments made by this Act, shall be construed—
 (1)to mean that a text messaging service (as defined in section 227(e)(8) of the Communications Act of 1934 (47 U.S.C. 227(e)(8)) is a telecommunications service under title II of the Communications Act of 1934 (47 U.S.C. 201 et seq.), or require or direct the Commission to classify a text messaging service as a telecommunications service;
 (2)to mean that an interconnected VoIP service (as defined in section 9.3 of title 47, Code of Federal Regulations, or any successor regulation) or a non-interconnected VoIP service (as defined in section 64.601(a)(23) of title 47, Code of Federal Regulations, or any successor regulation) is a telecommunications service under title II of the Communications Act of 1934 (47 U.S.C. 201 et seq.), or require or direct the Commission to classify an interconnected VoIP service or a non-interconnected VoIP service as a telecommunications service; or
 (3)to modify, limit, or otherwise affect the authority of the Commission to determine the scope of any other provision of the Communications Act of 1934 (47 U.S.C. 151 et seq.) and its applicability to any voice service, including an interconnected VoIP service or a non-interconnected VoIP service, or text messaging service.